DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Amendments and Remarks filed 1/27/21 in response to the Office Action of 8/27/20 are acknowledged and have been entered.
	Claims 1, 2, 4, and 13 are pending and are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1 and 4 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of modulators of ST3GAL6 that decrease ST3GAL6 expression or activity wherein the modulator is an inhibitor of ST3GAL6 and/or a sialyltransferase inhibitor and wherein the modulator is not a lithocholic acid analogue.  The written description in this case only sets forth interfering RNAs specific for ST3GAL6 as an example of a modulator of ST3GAL6 that decreases ST3GAL6 expression or activity wherein the modulator is an inhibitor of ST3GAL6 and/or a sialyltransferase inhibitor and wherein the 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively 
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of modulators that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
  	In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  
	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus (see lines 21-26 on page 5 of the instant specification, in particular), the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
In the Reply of 1/27/21, Applicant argues cites the March 2008 Written Description Training Materials and argues an example of the Training Materials found the written description requirement was satisfied for a claim drawn to antisense constructs complementary to a recited SEQ ID NO that inhibit production of a protein encoded by the recited SEQ ID NO without reduction to practice of any antisense oligonucleotides falling in scope of the claim. Applicant further argues, in addition to interfering RNAs, the skilled person can “visualize” members of the genus of the instant claims as anything which decreases ST3GAL6 expression or activity. Applicant further argues such members could be enzyme inhibitors or glycosyltransferase inhibitors. Applicant further cites page 6, line 33 – page 7, line 9 of the instant specification and argues a number of suitable enzyme inhibitors are discussed in this portion of the specification. Applicant further argues members of the genus include interfering 
The arguments found in the Reply of 1/27/21 have been carefully considered, but are not deemed persuasive. In regards to the citation of the March 2008 Written Description Training Materials and argument an example of the Training Materials found the written description requirement was satisfied for a claim drawn to antisense constructs complementary to a recited SEQ ID NO that inhibit production of a protein encoded by the recited SEQ ID NO without reduction to practice of any antisense oligonucleotides falling in scope of the claim, said 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112 (see the Office’s February 2018 memo regarding said training materials). However, noting instant claims 2 and 13 are not part of this rejection, the application provides sufficient written description of a subgenus of interfering RNA specific for ST3GAL6 for essentially the same reasons outlined in the antisense example of the outdated training materials cited in the 1/27/21 Reply. However, the subgenus does not adequately describe the encompassed genus (which may, or may not, include particular enzyme inhibitors, particular glycosyltransferase inhibitors, particular small molecules, and/or particular antibodies).
	In regards to the argument that the skilled person can “visualize” members of the genus of the instant claims as anything which decreases ST3GAL6 expression or activity, the examiner disagrees. In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by 
	In regards to the argument that member of the recited genus could be enzyme inhibitors or glycosyltransferase inhibitors, the examiner agrees. However, the specification does not adequately describe the recited genus or adequately describe glycosyltransferase inhibitors or enzyme inhibitors that decrease ST3GAL6 expression or activity (as recited by the claims).
	In regards to the citation of page 6, line 33 – page 7, line 9 of the instant specification and argument a number of suitable enzyme inhibitors are discussed in this portion of the specification, the examiner disagrees. The cited portion mentions “fluorinated analogues of sialic acid” and “AL10”; however, disclosure of “fluorinated analogues of sialic acid” and “AL10” does not adequately describe the genus. AL10 is not a member of the genus recited by the claims because AL10 is a lithocholic acid analogue, which is explicitly excluded from the recited genus (see claim 1). Further, it is unclear which, if any, fluorinated analogues are members of the genus. 
	In regards to the argument members of the genus include interfering RNA specific to ST3GAL6, the examiner agrees. Claims limiting the genus to said interfering RNAs are not rejected. However, a subgenus of interfering RNAs are not representative of the recited genus (which may, or may not, include particular enzyme inhibitors, particular glycosyltransferase inhibitors, particular small molecules, and/or particular antibodies).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
	In regarding the citation of Schworer et al (J Am Chem Soc, 2002, 124(8): 1632-1637) as teaching ST3GAL6 inhibitors known in the art, Schworer et al does not specifically describe the inhibitors of Schworer et al are ST3GAL6 inhibitors. 

Allowable Subject Matter
Claims 2 and 13 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAN E AEDER/Primary Examiner, Art Unit 1642